DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 2/10/2021 has been received and entered in to the case. 
	Claims 1, 3-7, 9-13, 15-16, 18-30, 32-39, 41-47, 49-54, 56-57, 59-115 and 135 has/have been canceled, and claims 2, 8, 14, 17, 31, 40, 48, 55, 58, 116-134 and 136-137 have been considered on the merits. All arguments have been fully considered. 

	Upon the instant amendment to claims 2 and 136, the following claim rejection has been modified to address the new limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 14, 17, 31, 40, 48, 55, 58, 116-134 and 136-137 are rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. (US 2014/0328854; of record) in view of Sundy et al. (2008, Arthritis & Rheumatism; of record), Garay et al. (2012, Joint Bone Spine; of record) and Mikuls (2013, Chapter 65. Antihyperuricemic Agents; Kelley’s Textbook of Rheumatology, 9th Edition; of record) in further view of Fraser et al. (US 2012/0276134; of record) 

As an example, Maldonado et al. teach a concomitant administration of Krystexxa (pegloticase) and rapamycin with synthetic nanocarriers (Example 8), and the concomitant administration of rapamycin synthetic nanocarriers effectively preventing undesired formation of anti-Krystexxa antibody for a prolonged period.
Regarding the newly added limitation directed to the subject being identified as having had or as being expected to have gout flare (claims 2 and 136), Maldonado et al. do not teach the limitation.
The limitation is interpreted as a subject with previous gout flare or a subject diagnosed with gout. 
Sundy et al. teach a method of treating gout in a subject with established and symptomatic gout, defined as the presence of at least 1 of the following: > 1 tophus, 1 gout flare within the previous 6 months, or chronic gouty arthropathy (p.2883, Patients and Methods). 
It would have been obvious to a person skilled in the art to use the subject/patient population taught by Sundy et al. for the method of Maldonado et al. with a reasonable expectation of success. This is because the composition taught by Maldonado et al., i.e. pegloticase, is utilized by Sundy et al., and thus, one skilled in the art would recognize that the composition and the method of concomitant administration of pegloticase and rapamycin taught by Maldonado et al. can be used for the method of Sundy et al. with a reasonable expectation of success.
Maldonado et al. do not teach the dosage of pegylated urate oxidase.
Sundy et al. teach a method of treating gout using pegloticase (PEGylated urate oxidase) (see entire document; RE: claims 1-2 and 119). Pegloticase is a urate oxidase reducing uric acid level in plasma (see Objective). The amount of pegloticase administered to a human patient is 4-12 mg every 2-4 weeks (see methods). If the weight of human adult being considered in a range of 50-100 kg, the dosage taught by Sundy et al. would fall in the range of 0.04 mg/kg to 0.24 mg/kg, and thus meets the claimed range of 0.1-1.2 mg/kg with each administration (RE: claims 1-2, 125-126 and 135-136). The pegloticase of Sundy et al. is a recombinant enzyme (p.2883).
Regarding the recombinant pegylated urate oxidase being candida urate oxidase or pegsiticase (claims 1-2 and 133-134), Maldonado et al. in view of Sundy et al. do not teach Candida urate oxidase. However, it is known in the art that pegsiticase is another PEGylated derivative of a recombinant uricase from Candida utilis suitable for gout according to Garay et al. (p.240, “3. 4. Pegsiticase”). Thus, it would have been obvious to a person skilled in the art to substitute pegloticase of Sundry with pegsiticase of Garay et al. with a reasonable expectation of success in treating gout. 

Regarding the synthetic nanocarriers comprising PLA and PLA-PEG, while Maldonado et al. do not particularly teach the combination of PLA and PLA-PEG, however, Maldonado et al. teach that polymers of synthetic nanocarriers include PLA, PEG, PLGA, PLA-PEG, etc. (paras. 127, 133). Thus, it would have been obvious to one skilled in the art to use both PLA and PLA-PEG together for synthetic nanocarriers with a reasonable expectation of success because both PLA and PLA-PEG are taught by Maldonado et al. as suitable polymers for synthetic nanocarriers, and combining elements known for the same purpose is obvious. See MPEP§2144.06(I).
Regarding the concentration of rapamycin in the synthetic nanocarriers being 0.05-0.5 mg/kg (claim 17), Maldonado et al. in view of Sundy et al. and Garay et al. in further view of do not teach the limitation.
Fraser et al. teach a composition comprising synthetic nanocarriers for immunosuppressants including mTOR inhibitors such as rapamycin (Examples 13 and 16; para. 96) and it can be administered along with pegloticase (para. 212). Fraser et al. teach that the doses of the immunosuppressants in the compositions can range from 
It would have been obvious to a person skilled in the art to use the dosage of the immunosuppressants such as rapamycin with the synthetic nanocarriers taught by Fraser et al. for the method of Maldonado et al. in view of Sundy and Garay et al. This is because Fraser et al. teach that the composition (i.e. rapamycin attached to synthetic nanocarriers) of Fraser et al. is more targeted immune effects allowing for the targeted delivery to immune cells of interest and thus helpful in reducing off-target effects and/or toxicity (para. 53), and thus, one skilled in the art would recognize the benefit of using the composition (i.e. synthetic nanocarrier coupled to immunosuppressants) is consistent with the teaching of Maldonado et al. that the rapamycin nanocarriers prevent undesired formation of anti-urate oxidase antibodies. 
Regarding the limitation that the composition comprising synthetic nanocarriers is administered prior to the urate oxidase composition (claim 31) or the composition comprising synthetic nanocarriers and the composition comprising urate oxidase being administered within an hour of each other (claim 127), Maldonado et al. define the term “concomitantly” as two or more dosages being administered within 1 hour (para. 79). One skilled in the art would understand this “concomitant” administration as one composition administered within 1 hour of the other composition administered, and the order can be either urate oxidase followed by rapamycin or vice versa.
Therefore, it would have been obvious to a person skilled in the art that the concomitant administration of the two compositions of rapamycin and candida urate 
Regarding the limitation directed to the immunosuppressant being encapsulated in the synthetic nanocarriers (claim 40), Maldonado et al. teach that the immunosuppressants are contained within the synthetic nanocarriers (encapsulated) (para. 122).
Regarding claims 48, 55 and 128-131, Maldonado et al. teach the diameter of rapamycin nanocarriers being 199 nm or 183 nm determined by dynamic light scattering (para. 288 and 306), which is greater than 100 nm but less than 200 nm. Maldonado et al. teach the load of rapamycin of the synthetic nanocarriers being 9.9% (w/w), for example (para. 266).
Regarding the route of administration being intravenous infusion (claims 58 and 132), Maldonado et al. teach intravenous administration or injection in the tail vein (para. 8, 211 and 316; Example 8). Sundy et al. teach that the uricase/pegloticase is administered by IV infusion (p.2884, left col., 1st par.). Furthermore, Fraser et al. teach the administration of immunosuppressant conjugated synthetic nanocarriers is carried out by intravenously (para. 12). 
Regarding the limitation directed to the subject being with an elevated serum uric acid level (claims 116-117), Maldonado et al. do not particularly teach the limitation. However, Sundy et al. teach that the goal of therapy for gout is to reduce serum urate concentrations to below 6 mg/dl (p.2883, 1st col.), and thus, the subject being treated by the method of Sundy et al. would have elevated serum uric acid over 6 mg/dL as claimed. Thus, it would have been obvious to a person skilled in the art that the method 
Regarding claim 118, Maldonado et al. do not particularly teach the subject being with hyperuricemia. However, one skilled in the art would recognize that the urate oxidase therapy is for treating patients with undesired level of uric acid (i.e. hyperuricemia) as discussed above, and Sundy et al. teach the patients are with hyperuricemia being treated with urate oxidase (p.2883, 2nd col., Intervention).
Regarding claims 120-121 and 137, Maldonado et al. do not particularly teach the limitation. Sundy et al. teach the patients with treatment-failure gout (p.2883, 2nd col., Intervention), which is considered as chronic refractory gout. Thus, it would have been obvious to a person skilled in the art to use the method of Maldonado et al. for treating treatment-failure gout with a reasonable expectation of success.
Regarding claim 122 directed to the administration of the two composition being monthly, Maldonado et al. do not teach the limitation.
Sundy et al. teach the administration of pegloticase every 4 weeks (p.2883, 2nd col., last para.). Thus, these teachings would meet the limitation of monthly. 
Furthermore, Garay et al. teach monthly administration of pegloticase (see p.239, 2nd col., last para.). 
Thus, it would have been obvious to a person skilled in the art to administer pegylated urate oxidase (pegloticase or pegsiticase) of Maldonado et al. monthly as taught by Sundy et al. as well as Garay et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argued that the cited references fail to teach or suggest reducing gout flare as claimed without the administration of an additional therapeutic to prevent gout flare. Applicant stated that Figure 3 of Sundy shows there were no statistically significant differences in gout flare incidence over time; Garay describes studies in which preventive treatment with colchicine was administered unsuccessfully to prevent gout flares, and a pegloticase study in which gout flares were “very common” even with gout flare prophylaxis (colchicine or nonsteroidal anti-inflammatory drug); and Mikuls describes the use of anti-inflammatory prophylaxis in conjunction with urate-lowering therapy and specifically with pegloticase administration. Applicant asserted that there would be no reason, and the Examiner has not provided one, why one of ordinary skill in the art would arrive at the claimed method of reducing gout flare without administering an additional therapeutic to prevent it, based on the teachings of the cited references.
The Examiner respectfully disagrees with the applicant’s arguments. Applicant ignores the teaching of Maldonado, a primary reference, and merely stated that Maldonado does not mention gout flares. The claimed invention is directed to a method of concomitantly administering rapamycin in a synthetic nanocarriers comprising PLA and PLA-PEG and pegylated urate oxidase at a dose of 0.1-1.2 mg/kg to a patient had or expected to have gout flares, and the subject being not administered with an additional therapeutic to prevent gout flare. The subject is interpreted as those with gout since they would have gout flares. The limitation directed to the reduction of gout flare is 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.
Maldonado teaches administration of rapamycin and Krystexxa (pegloticase: pegylated urate oxidase). While Maldonado do not teach reduction of gout flares, they do perform the same method steps of concomitant administration of rapamycin and pegloticase as in the present application. Because the method steps are the same, Maldonado inherently teach the same process of reducing gout flares as in the current application. 

As acknowledged in the claim rejection, there are limitations that Maldonado in view of Sundy do not particularly teach: i.e. a synthetic nanocarrier comprising PLA and PLA-PEG, or the concentration of urate oxidase of claim 2, for example. There are no evidence that these particular limitations are required for the intended results. Unless applicant shows that these limitations are critical to obtain the intended results of reducing gout flares, it is the Examiner’s position that these additional modifications are not critical, and the concomitant use of rapamycin and pegloticase would be sufficient to carry out the intended results of reducing gout flares. Applicant is advised to provide such evidence if there is any. In the absence of any evidence to the contrary, and Maldonado in view of Sundy teaches the claimed method steps and the target subject, it is the Examiner’s position that the cited references render the claimed invention obvious.
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TAEYOON KIM/Primary Examiner, Art Unit 1632